Citation Nr: 1234199	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  05-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for status post (s/p) lumbar laminectomy and stealth guided pedicle screw fixation fusion.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 6, 1996 to May 9, 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Togus, Maine, that denied service connection for the Veteran's back disorder and denied entitlement to a non-service connected (NSC) pension.  In a decision dated in April 2007, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) that was filed by both of the parties in September 2008 and vacated the Board's April 2007 decision.  The Board was directed to consider whether the Veteran had received an adequate VA examination.  

In February 2009, the Board remanded the Veteran's claim for an expanded medical opinion.  In a February 2010 decision, the Board again denied the Veteran's claim.  The Veteran again appealed to the Court.  In November 2010, the Court granted another JMR, which vacated the Board's February 2010 decision and directed that a supplementary medical opinion be obtained.  

The Board remanded this case for such opinion in March 2011.  This opinion was then obtained and associated with the claims file.  The Board remanded the claim again in August 2012 to allow the Veteran to appear at another hearing.  However, he failed to appear at his hearing.  He had appeared at two prior hearing before two different Veterans Law Judges.  Both Judges who had hearings in this case have signed the decision.  His request for a third hearing is considered withdrawn with his failure to report.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The evidence shows that the Veteran had spina bifida and a lumbarized S1, both of which are congenital defects, prior to his entry onto active duty.  A lumbar scar was noted on examination at entry into service.  It was noted a dermal sinus was removed at 25 days of age.

2.  The evidence shows that the Veteran experienced low back pain prior to his service and during his service.  An x-ray shortly after entry into service revealed a congenital defect, lumbarization of the S-1 with spina bifida.  This was unequivocally present prior to service.

3.  The evidence does not show that the Veteran injured his back or spine during his service.  Traumatic back injuries were specifically denied in service.

4.  The evidence does not show that that Veteran developed a superimposed disease or injury of the back or the spine during his service.  

5.  The evidence does not show that the Veteran's back disorders were other than the congenital defects noted to have existed prior to service.  There was no significant post-service treatment for several years nor other signs that the disorder had superimposed pathology or was permanently made worse by service.   

6.  The evidence does not show that the Veteran's degenerative disk disease (DDD) of the spine, which subsequently led to his current s/p lumbar laminectomy and stealth guided pedicle screw fixation fusion, was present within service or that it was caused by any disease or injury that occurred during the Veteran's service.


CONCLUSION OF LAW

1.  The Veteran's congenital abnormalities of the spine were not incurred in or aggravated by his military service and are not diseases or injuries for which VA compensation is paid.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

2.  The Veteran's DDD of the spine, which ultimately led to his lumbar laminectomy and stealth guided pedicle screw fixation fusion, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect on the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the Court decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective dates for the award of benefits will be assigned if service connection is awarded.  Id at 486.  

The Veteran was sent a VCAA letter in June 2004, prior to the initial adjudication of his claim, which informed the Veteran of the requirements for establishing service connection for a claimed disability.  The June 2004 letter also explained that VA was responsible for obtaining evidence that was held by any federal agency, and that VA would make reasonable efforts to obtain relevant records from other sources on the Veteran's behalf if those records were sufficiently identified by the Veteran.  The letter also informed the Veteran that, notwithstanding the above, it was his responsibility to ensure that VA received all requested records other than those in the possession of a federal department or agency.  

In March 2006, soon after the Court's decision in Dingess, the Veteran was sent a letter that adequately explained how VA assigns disability ratings and effective dates.  The Veteran's claim was subsequently reajudicated on multiple occasions, including in a Supplemental Statement of the Case (SSOC) dated in March 2009, in an SSOC dated in May 2009, and in an SSOC dated in October 2011.  In any event, the Board notes that any error in providing the notice required by Dingess is harmless in this case insofar as service connection is denied, hence no rating or effective date will be assigned with respect to the Veteran's claimed disability.   

In addition to its duty to provide certain information to claimants, VA also must make reasonable efforts to assist them in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating such claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records including records of an Entrance Physical Standards Board (EPSB) proceeding; private treatment records, Social Security Administration (SSA) records, transcripts of the Veteran's testimony at the May 2006 and September 2009 Board hearings, and various written statements that were submitted by the Veteran and a letter from a private physician whom the Veteran's attorney procured to examine the Veteran.  The Veteran was also provided a VA examination in May 2005.  In accordance with the Board's February 2009 remand, a medical opinion was obtained that answered various questions that the Board determined were not adequately addressed in the May 2005 report of examination.  In accordance with the March 2011 remand, an addendum to that examination report was obtained.  

The claims file does not indicate that any other evidence that is relevant to this claim exists but has not been obtained.  The Board notes that the claimant's attorney raised the issue that the x-ray films associated with the x-ray interpretation referenced in the Veteran's EPSB are not included in the claims file.  The Board acknowledges that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a military service department, and will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  In this case, the RO requested the Veteran's service treatment records and received the documents that are contained within the claims file and there is nothing to indicate that the government is in possession of any additional service treatment records such as x-ray films.  In any event, the EPSB proceeding records shows the results of the x-rays in question.  While the Veteran's attorney intimated that the x-rays were either misread or that their results were intentionally falsified in connection with the EPSB proceeding, he has not provided any credible evidence of this.  Moreover, that contention is not consistent with the contemporaneous history of pre-service spina bifida and no traumatic injury to the back in service.  The Board notes that a presumption of regularity applies to the actions of public officials which was not rebutted herein.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA.  Additionally, the Board finds that VA substantially complied with the instructions set forth in its prior remands of this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

  Service connection

The Veteran claims that his current back disability, most recently diagnosed as status post (s/p) lumbar laminectomy and stealth guided pedicle screw fixation fusion, was caused or aggravated by his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, a Veteran's service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  This includes any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in, or occurred as a result of,  the Veteran's service.  38 C.F.R. § 3.303(d).  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id.  However, the presumption of soundness does not apply to congenital defects (as opposed to congenital diseases). 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Congenital defects are defined as "normally static conditions which are incapable of, improvement or deterioration" while congenital diseases may improve or worsen. VAOGCPREC 67-90  While a congenital defect is not considered a disability subject to service connection, a congenital disease may by aggravated during service if it progresses during service at a rate greater than normally expected according to accepted medical authority.  Id.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Moreover, while medical evidence is ordinarily necessary in order to establish the existence of a present disability and a nexus between such disability and a Veteran's service, lay assertions may, in some circumstances, serve to support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran was not noted to have any defect of the spine at his enlistment examination in August 1995.  However, he was noted to have a surgical scar in his lumbar area that was attributed to excision of a "dermal [cyst]" from the Veteran's lumbar area during his infancy.  The Veteran told his recruiter that he had no further problems after this surgery.  In connection with his enlistment, the Veteran submitted a July 1976 x-ray that indicated that he then had "no specific congenital defect" of the spine and medical records from July 1976 that indicated that he had a congenital dermal defect of the lumbar area that was surgically treated without evidence of neurological complications.  The Veteran was less than 1 month old at the time of the surgery.  

In April 1996, the Veteran complained of chronic back pain of 2 weeks duration.  The pain was located at the site of his surgical scar.  The examining physician assistant's note indicates that the Veteran previously denied problems with his back existed prior to service but now admitted that back pain was a chronic problem for him.  The Veteran also reported that he was previously told he had spina bifida and that he wanted out of the service.  He denied experiencing any new trauma to his back.  Another note from the same date likewise documents that the Veteran denied receiving any injury to his back during his service.  

The Veteran was referred for an EPSB.  The EPSB report indicates that the Veteran reported a 2 year history of low back pain without any ancillary symptoms.  He was noted to have a past medical history of surgery for a dermal cyst in the L4-L5 area and of spina bifida.  The Veteran told the examiner that prior to entry into the service any type of physical activity aggravated his low back pain.  Upon his arrival in the military, running, marching, lifting, and wearing a back pack caused his low back pain to become worse.  He denied experiencing any injury to his back during his service.  

The Veteran was examined, at which time pain on extension of the Veteran's back was noted as well as tenderness in the area of his surgical scar.  X-rays were interpreted as showing a lumbarized S1 with spina bifida.  He was diagnosed with chronic low back pain with congenital defects consisting of spina bifida and a lumbarized S1 that existed prior to his service.  The recommendation of the EPSB was that the Veteran should be discharged because his preexisting condition would preclude him from satisfactorily completing basic training.  He was placed on activity limitation until his separation in May 1996.  The Veteran's DD-214 indicates that he was discharged for failure to meet procurement medical fitness standards.  

Various private treatment records show that the Veteran received treatment for low back pain since August 2000.  At that time, the Veteran reported that he had chronic back pain since he was in the military.  He also reported a history of spina bifida as a child and reported that he was told by Army doctors "that he may have had some fractures in his back" but that he was "not sure about this." In October 2000 the Veteran reported that he was doing well and that he experienced only one episode of back pain last June which lasted 2 weeks.  He was not given a diagnosis other than "back pain" at that time.  In April 2001, the Veteran reported that his back pain got worse.  A July 2001 MRI of the spine showed tethering of the spinal cord, marked disk degeneration and narrowing of the disk space at L3-L4, and a herniated disk fragment with caudal migration at L4-L5.  

Treatment records indicate that in 2002 the Veteran dated his pain to his military service and reported that his back pain was intermittent.  Imaging studies performed at that time showed degenerative disease at L3-L4 and a small disc herniation with caudal migration at L4-L5 as well as degenerative changes at L5-S1.  The Veteran was also noted to have some congenital tethering of his spinal cord which was thought to be noncontributory.  The Veteran's back pain was attributed to DDD and physical therapy was recommended.  

In March 2004 Veteran was referred for surgery as a result of his "intractable lumbosacral pain" due to "significant" DDD including at L3 though S1, herniated disk problems, and grade I retrolisthesis of L4 on L5.  An undated preoperative medical record indicated that the Veteran reported that while in formation in the service one day he had "sudden excruciating back pain" that he was told was due to a "crushed vertebra" as well as his spina bifida.  He also reported that he went to an emergency room after he experienced severe back pain after lifting his daughter in 1998.  He was noted to have a an unusual degree of DDD for his age which was thought to be more likely than not the cause of his pain.  The Veteran underwent back surgery in late March 2004.  The diagnosis at that time was L3-S1 severe lumbar DDD and left L4-5 fragmented herniated lumbar disk and unstable L4-5 grade I spondylolisthesis.  Subsequent treatment records indicate that the Veteran's back pain initially lessened after his surgery but subsequently got worse than it had been prior to the surgery.  

The Veteran was examined by VA with respect to this claim in May 2005.  At that time, the Veteran told the examiner that he fell off of a rope during a training exercise in service and injured his back.  The examiner discussed the Veteran's medical history as reflected in claims file.  The Veteran reported that he worked as a laborer or warehouseman but had increasing back and lower extremity pain, after which time he was found to have severe L3-S1 DDD, free L4 fragmented herniated lumbar disc, and unstable L4-5 grade 1 retrolisthesis.  The Veteran underwent decompressions, micro-discectomies and a posterior lumbar entrabody fusion with pedicle screw and rod fixation.  The examiner's assessment was s/p bilateral lumbar laminectomies posterior lumbar intrabody fusion secondary to severe lumbar DDD and unstable L4-L5 grade I retrolisthesis.  

The examiner noted that while the service records indicated that the Veteran's back pain was aggravated by activities such as heavy lifting in service, there was no evidence that these brief military activities caused the Veteran's resultant back disability.  There was also no evidence that the Veteran's military duties aggravated his preexisting back disorder, and that the back disorder that was shown during the Veteran's service was congenital in nature.  

A supplementary medical opinion addressing specific questions posed by the Board in its February 2006 remand was obtained in March 2009.  The VA physician opined that spina bifida is a congenital defect and congenital disease process.  It is genetically linked to the dermal cyst that was removed from the Veteran's back during infancy, and no superimposed disease or injury occurred during the Veteran's service.  The VA physician noted that a lumbarized S1 is also a congenital defect that is genetically linked to the dermal cyst that was removed during the Veteran's infancy.  There was no superimposed disease or injury.  

The physician noted that the first signs or symptoms of spina bifida occurred when the dermal cyst was removed and that, in many cases, dermal cysts are external manifestations of congenital spina bifida.  He explained that the membrane surrounding the spinal cord may enlarge, creating a lump or cyst, which is often invisible through the skin and causes no problems.  The cysts can almost always be removed without any permanent disability. 

The physician noted that the Veteran reported symptoms of low back pain within several weeks of beginning training.  The low back disease shown during service could not have originated in the short time that the Veteran was on active duty.  Moreover, the Veteran told military medical providers that he experienced back pain prior to service.  His back condition did not increase in severity and was not aggravated by military service.  The physician opined that it is as least as likely as not that any current low back pain had its onset with congenital defects, specifically spina bifida and lumbarized S1.

In September 2006, the Veteran was granted Social Security Administration (SSA) disability benefits as a result of his back disorder and depression.  The Veteran was considered disabled since March 2004.  At his hearing before an SSA Administrative Law Judge, the Veteran testified that he had back pain since birth due to his spina bifida, but nonetheless worked until some time in 2000 at which time his back pain became "unbearable."  

In a statement dated in January 2005, the Veteran stated that he injured his back when he fell off of a rope during a confidence course at basic training.  He also stated that he did not obtain medical treatment for his back until several years after his service because he thought nothing could be done, he did not have health insurance, and because his back pain did not get worse until he "got a little bit older."  The Veteran reiterated that his back problems were related to a fall sustained in the military on his VA Form 9 dated in August 2005.  

At his Board video teleconference hearing in May 2006, the Veteran testified that he fell on his back while trying to cross a rope at a confidence course.  Then, later, he experienced back pain while standing in formation and went to see the doctor.  He alleged that he was told that x-rays of his back showed a crushed vertebrae and he denied that he told anyone that he wanted to be discharged from the military.  He testified that he was required to perform physical labor after his EPSB proceeding. The Veteran alleged he did not get treatment for his back soon after service because military doctors told him "nothing could be done" and because he did not have health insurance.  A friend of the Veteran testified that she knew the Veteran since high school and that, while in high school, he played sports and did not have back problems but that the Veteran had progressively worsening back problems since an incident in 1999.

In August 2009 the Veteran's attorney obtained an opinion from a private physician whom he had engaged to examine the Veteran and provide such opinion.  The private physician's report indicates that the Veteran told him that he fell from a rope course in service and injured his back.  The Veteran told him that after the fall he had immediate pain, but waited two days to see a medical professional.  He told the private physician that he had been told that he had a crushed vertebrae.  The private physician opined that "there is a causal nexus between injuries sustained in [the Veteran's] basic training described in this medical history and his subsequent stated medical diagnosis of lumbosacral spinal back syndrome."  Notably, this private physician, F.G., provided no rationale for his conclusion, although he did review medical records in connection with the claim.  However, more importantly, it is clear that his opinion was based on the history given by the Veteran and not the medical facts of the case.  The listed records reviewed do not include the service treatment records.  Records reviewed were dated from 2001.

At his video teleconference hearing before the Board in September 2009, the Veteran again alleged that his back injury occurred when he fell from a rope during service.  He denied being evaluated in connection with the EPSB.  He alleged that when he sought medical treatment in service he told the treatment provider that he injured his back when he fell from the confidence course.  He denied telling anyone in the military that he experienced back pain prior to service.

In a statement dated in September 2009, the Veteran reiterated that he played sports in high school and reiterated that he fell during his service and injured his back while performing a confidence course rope exercise.  

VA obtained a supplementary report from the examiner who provided the March 2009 opinion in April 2011.  He clarified that spina bifida is a congenital defect; it was present prior to birth and at the time of birth.  It is genetically linked with the dermal cyst that was removed at age 25 days from the Veteran's lower back area.  The Veteran has a superimposed congenital (not acquired) lumbarized S1 condition.  There are no acquired back pathology conditions found as a result of an in-service occurrence of events.  The Veteran's current low back disability is caused by or directly a result of his congenital defect spina bifida and lumbarized S1 condition.  The Veteran had a dermal cyst removed at age 25 days from the lower back area.  As an adult, he developed low back pain and subsequent testing revealed spina bifida and lumbarized S1 condition.  He continued having low back pain as an adult, eventually requiring low back surgery.  

The evidence of record does not show that the Veteran currently has a disability that was caused or aggravated by his service.  The VA examiner expressly noted that spina bifida and a lumbarized S1- are congenital defects.  While in his initial report he referred to a "congenital defect and congenital disease process," in his April 2011 supplementary memorandum, he specified that spina bifida is a congenital defect, not a disease.  As previously noted, congenital defects are not considered disabilities for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (stating that the presumption of soundness does not apply to congenital defects).  While service connection may be awarded for disability that is superimposed upon a congenital defect during, or as a result of, service, there is no probative opinion as to this in the record.  Rather, the VA medical opinion indicated that the facts, including the Veteran's short period of service and the lack of any evidence of in-service trauma, showed that the Veteran did not sustain any superimposed disease or injury in service.  While the Veteran provided an opposing opinion from Dr. F.G., this opinion did not discuss the Veteran's spina bifida and lumbarized S1 condition, and it relied on an unreliable history provided by the Veteran, specifically, his story that he hurt his back on an obstacle course in service.  Service records were apparently not reviewed.  Thus, this opinion provides no adequate rationale and is not based on a sound factual premise.

In this regard, while the Board notes that the Veteran has more recently asserted on numerous occasions that he fell during a confidence course and injured his back, and that this was the first time that he experienced back pain, the Veteran's assertions in this regard are inconsistent with what he told military health care providers as documented in his service treatment records as well as what he reported as his SSA hearing.  Service treatment records and the EPSB proceeding clearly indicate that the Veteran specifically denied experiencing any injury to his back during service and reported a two year history of chronic back pain within weeks of his entry onto active duty.  While the Veteran denied that he made these statements to his health care providers during service, the Board does not find his testimony in this regard to be credible.  Moreover, the EPSB proceedings indicate that the only problems with the Veteran's spine shown on x-ray at that time were spina bifida and a lumbarized S1; while the Veteran claimed on multiple occasions that he was told that he "crushed" a vertebra, this is refuted by the radiological evidence referenced on the EPSB proceeding report which not interpreted to show any indication of a traumatic injury to the Veteran's spine.  

It is clear from the record that the Veteran was bothered by the congenital defects in service, and that there was no superimposed injury in service.  The post-service disc pathology is clearly of unrelated etiology and apparently is based on intercurrent events following service.  As noted, no disc problems were found in service.  Moreover, essentially all of the Veteran's private treatment records indicate that the Veteran's back pain, which necessitated his surgery, was caused by DDD, free L4 fragmented herniated lumbar disc, and unstable L4-5 grade 1 retrolisthesis that was ultimately treated with a lumbar laminectomy and stealth guided pedicle screw fixation fusion.  None of these providers attributed the Veteran's current back disability to his congenital back disorder, or an aggravation thereof, and, in fact, various private treatment records indicated that the Veteran's congenital defects were felt to be unrelated to his current back pain.  The report of examination dated in May 2005 did not diagnose either spina bifida or a lumbarized S1 and specifically indicated that the Veteran's back surgery was due to severe lumbar DDD and unstable L4-L5, or grade I retrolisthesis.  The medical evidence is clear that the condition that was present in service was in the nature of a congenital defect, and there was no superimposed disease or injury in service.  As previously noted, the Veteran's story about an in-service back injury is not credible, given his explicit denial of such an injury at the time.  There is no credible evidence that anything that occurred during his service caused or aggravated any acquired back pathology. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for s/p lumbar laminectomy and stealth guided pedicle screw fixation fusion is denied.

______________________________                 _____________________________
	STEPHEN L. WILKINS                                 WAYNE M. BRAEUER
               Veterans Law Judge                                         Veterans Law Judge
         Board of Veterans' Appeals                               Board of Veterans' Appeals

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


